DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2021 has been entered. 
This action is in response to the papers filed on November 11, 2021.  Applicants' arguments and amendments to the claims filed November 11, 2021 have been entered.  Claim 47 has been amended, claims 2-34, 37-44, and 48-53 have been cancelled, and claims 55-65 have been newly added. Accordingly, claims 1, 35-36, 45-47, and 54-65 are pending in the application.  Claims 1, 3, 35, 36, 45, 46 55, 58, and 61-65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or nonelected species, there being no allowable generic or linking claim.   
Claims 47, 54, 56, 57, 59, and 60 are under consideration.
	
Priority

Rejoinder-Election/Restrictions
Claim 47 is directed to an allowable method. Previously withdrawn claim 61-65 depends from and include all the limitations of allowable claim 1.  Pursuant to MPEP § 821.04, claim 3 is eligible for rejoinder, as claims to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim.  Therefore the nonelected species of claims 61-65, withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 8, 2020 is partially hereby withdrawn. In view of the partial withdrawal of the restriction requirement as to the partially rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. With respect to the rejoined claims once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Withdrawn Rejections - 35 USC § 103

Claims 47, 54, 56, 57, 59, and 60 were rejected in the previous Office Action mailed June 11, 2021, under 35 U.S.C. 103 as being unpatentable over the combination of Addison et al. (Pub. No.: US 2009/0275872; Pub. Date: Nov. 5, 2009), Gunatillake et al. (Pub. No.: 2009/0175921; Pub. Date: Jul. 8, 2009), Wang et al. (Polym Chem. 2011, 2, 601-607), Wei Kun et al. (Pub No.: CN103751148; Pub. Date: Apr. 30, 2014), and Yang (Pub. No.: US 2014/0193356; Pub. Date: Jul. 10, 2014).  Applicant has amended claim 47 to include the limitations that the method is for local delivery of folic acid to a peripheral nerve and the medical device delivers the folic acid to the peripheral nerve injury site in a concentration of 4 to 200 mg/L.  The prior art discloses delivery of folic acid to a nerve injury at a concentration lower than instantly claimed.  Additionally, it was known in the art at the time of filing that optimal concentration for folic acid a for nerve cell treatment was 20-40 umol/L (Li et al. Journal of Nutritional Biochemistry 24 (2013) 1295-1301).  Accordingly, increasing the concentration to a range of 4 to 200 mg/L in a method of treating a peripheral nerve would not have been prima facie obvious to one of ordinary skill in the art the time of filing.   Accordingly, the rejection is hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
John Zimmer on October 18, 2021.
The application has been amended as follows:

In the claims
The following claims have been amended as follows:
Claim 1 has been cancelled.
Claim 35 has been cancelled.
Claim 36 has been cancelled. 
Claim 45 has been cancelled.
Claim 36 has been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The closest prior does not teach or reasonably suggest a method of locally delivering folic acid to a peripheral nerve injury site, the method comprising: disposing a medical device at the peripheral nerve injury site, the medical device being formed from a block copolymer comprising: a plurality of first blocks formed from a first biodegradable polymer or oligomer;  a plurality of second blocks formed from a second biodegradable polymer or oligomer that differs from the first polymer or oligomer; and folic acid, wherein the first blocks and second blocks are linked via urethane bonds, wherein the folic acid is physically or covalently incorporated into the block copolymer, wherein the first blocks or the second blocks comprise a citrate ester, [[and]] wherein the first blocks and second blocks are crosslinked via the citrate  ester, an 

	The closest prior art is of Addison et al. (Pub. No.: US 2009/0275872; Pub. Date: Nov. 5, 2009) and Wei Kun et al. (Pub No.: CN103751148; Pub. Date: Apr. 30, 2014).  Addison discloses directly injecting into the site of a wound a dressing composition (abstract), which meets the instant limitation of a method of delivery a composition to the site of a peripheral nervous system injury, wherein the composition comprising a polyurethane  polymer (abstract [0012]) and citric acid ([0073] table 1 Wei Kun  discloses polyurethane with chain extenders with folic acid conjugated to the polyurethane molecule (abstract, page 2, bottom paragraph).for biomedical applications for treatment at sites of PNS wound injuries (abstract) 
  
	The instant invention is the first of locally delivering folic acid to a peripheral nerve injury site, the method comprising: disposing a medical device at the peripheral nerve injury site, the medical device being formed from a block copolymer comprising: a plurality of first blocks formed from a first biodegradable polymer or oligomer;  a plurality of second blocks formed from a second biodegradable polymer or oligomer that differs from the first polymer or oligomer; and folic acid, wherein the first blocks and second blocks are linked via urethane bonds, wherein the folic acid is physically or covalently incorporated into the block copolymer, wherein the first blocks or the second blocks comprise a citrate ester, [[and]] wherein the first blocks and second blocks are crosslinked . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 47, 54, 56, 57, 59, and 60-65 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617